In a proceeding to review a determination of the State Rent Administrator' which established the maximum rent of a housing accommodation at $66.13 monthly and decreased the rent to $59.50 monthly for appellant’s failure to paint, the landlord appeals from (1) an order dated October 16, 1956 denying the petition and dismissing the proceeding, and (2) an order dated January 16, 1956, which (a) granted the State Rent Administrator’s motion for rehearing, on additional papers, of a decision on which an order dated December 6, 1955 was entered, (b) vacated said order and (e) remitted the proceeding for further consideration. Order dated October 16, 1956 unanimously affirmed, without costs. Appeal from order dated January 16, 1956 dismissed, without costs. No opinion. Present — Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ .